Exhibit 23.2 Consent of Independent Registered Public Accounting Firm The Board of Directors Natural Gas Services Group, Inc. Midland, Texas We consent to the incorporation by reference in the registration statements on Form S-8 (No. 333-147311, No. 333-110954, No. 333-160068, No. 333-160063 and No. 333-153874) and the registration statements (No. 333-119502, No. 333-122687 and No. 333-161346) on Form S-3, of Natural Gas Services Group, Inc. of our report dated March 4, 2010, relating to our audit of the financial statements, which appears in this Annual Report on Form 10-K of Natural Gas Services Group, Inc for the year ended December 31, 2009. /s/ HEIN& ASSOCIATES LLP Dallas, Texas March 10, 2011
